                         Case 3:18-cv-04978-JD Document 131 Filed 10/24/19 Page 1 of 3


                   1   LATHAM & WATKINS LLP                       Andrew N. Friedman (pro hac vice)
                       Elizabeth L. Deeley (CA Bar No. 230798)    Geoffrey Graber (SBN 211547)
                   2      elizabeth.deeley@lw.com                 Julia Horwitz (pro hac vice)
                       Nicole C. Valco (CA Bar No. 258506)        Karina G. Puttieva (SBN 317702)
                   3      nicole.valco@lw.com                     COHEN MILSTEIN SELLERS & TOLL
                       505 Montgomery Street, Suite 2000          PLLC
                   4   San Francisco, CA 94111-6538               1100 New York Ave. NW, Fifth Floor
                       Telephone: +1.415.391.0600                 Washington, DC 20005
                   5   Facsimile: +1.415.395.8095                 Telephone: (202) 408-4600
                                                                  Facsimile: (202) 408-4699
                6 Susan E. Engel (pro hac vice)                   afriedman@cohenmilstein.com
                     susan.engel@lw.com                           ggraber@cohenmilstein.com
                7 555 Eleventh Street, N.W., Suite 1000           jhorwitz@cohenmilstein.com
                  Washington, D.C. 20004-1304                     kputtieva@cohenmilstein.com
                8 Telephone: +1.202.637.2200
                  Facsimile: +1.202.637.2201                      Eric Kafka (pro hac vice)
                9                                                 COHEN MILSTEIN SELLERS & TOLL
                  Hilary H. Mattis (CA Bar No. 271498)            PLLC
               10   hilary.mattis@lw.com                          88 Pine Street, 14th Floor
                  140 Scott Drive                                 New York, NY 10005
               11 Menlo Park, CA 94025-1008                       Telephone: (212) 838-7797
                  Telephone: +1.650.328.4600                      Facsimile: (212) 838-7745
               12 Facsimile: +1.650.463.2600                      ekafka@cohenmilstein.com

               13      Attorneys for Defendant Facebook, Inc.     Counsel for Plaintiffs and Proposed Class

               14

               15

               16

               17                                UNITED STATES DISTRICT COURT
               18                             NORTHERN DISTRICT OF CALIFORNIA
               19                                     SAN FRANCISCO DIVISION
               20
                       DANIELLE A. SINGER, PROJECT                Case No. 3:18-cv-04978 JD
               21      THERAPY, LLC (d/b/a THERAPY
                       THREADS), HOLLY DEAN, DZ                   NOTICE REGARDING PROCESS FOR
               22      RESERVE, and CAIN MAXWELL (d/b/a           ALTERNATIVE DISPUTE RESOLUTION
                       MAX MARTIALIS), individually and on
               23      behalf of all others similarly situated,

               24                               Plaintiffs,

               25                     v.

               26      FACEBOOK, INC.,

               27                               Defendant.

               28

                                                                                 NOTICE REGARDING ADR PROCESS
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                         CASE NO. 3:18-cv-04978-JD
                         Case 3:18-cv-04978-JD Document 131 Filed 10/24/19 Page 2 of 3


                   1           Following the October 17, 2019 hearing, the parties met-and-conferred regarding the

                   2   process for alternative dispute resolution. See Dkt. 130. The parties have agreed to private

                   3   mediation and have jointly selected Antonio Piazza of Mediated Negotiations as the mediator,

                   4   subject to availability.

                   5   Dated: October 24, 2019                     LATHAM & WATKINS LLP
                   6
                                                                   By: /s/ Elizabeth L. Deeley
                   7                                                   Elizabeth L. Deeley (CA Bar No. 230798)
                                                                       Nicole C. Valco (CA Bar No. 258506)
                   8                                                   505 Montgomery Street, Suite 2000
                                                                       San Francisco, CA 94111-6538
                   9                                                   Telephone: +1.415.391.0600
                                                                       Facsimile: +1.415.395.8095
               10
                                                                         Susan E. Engel (pro hac vice)
               11                                                        555 Eleventh Street, N.W., Suite 1000
                                                                         Washington, D.C. 20004-1304
               12                                                        Telephone: +1.202.637.2200
                                                                         Facsimile: +1.202.637.2201
               13
                                                                         Hilary H. Mattis (CA Bar No. 271498)
               14                                                        140 Scott Drive
                                                                         Menlo Park, CA 94025-1008
               15                                                        Telephone: +1.650.328.4600
                                                                         Facsimile: +1.650.463.2600
               16
                                                                         Attorneys for Defendant Facebook, Inc.
               17

               18      Dated: October 24, 2019                     COHEN MILSTEIN SELLERS & TOLL PLLC

               19                                                  By: /s/ Geoffrey Graber
                                                                       Andrew N. Friedman (pro hac vice)
               20                                                      Geoffrey Graber (SBN 211547)
                                                                       Julia Horwitz (pro hac vice)
               21                                                      Karina G. Puttieva (SBN 317702)
                                                                       1100 New York Ave. NW, Fifth Floor
               22                                                      Washington, DC 20005
                                                                       Telephone: (202) 408-4600
               23                                                      Facsimile: (202) 408-4699

               24                                                        Eric Kafka (pro hac vice)
                                                                         88 Pine Street, 14th Floor
               25                                                        New York, NY 10005
                                                                         Telephone: (212) 838-7797
               26                                                        Facsimile: (212) 838-7745

               27                                                        Counsel for Plaintiffs and Proposed Class

               28

                                                                                     NOTICE REGARDING ADR PROCESS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       1                       CASE NO. 3:18-cv-04978-JD
                         Case 3:18-cv-04978-JD Document 131 Filed 10/24/19 Page 3 of 3


                   1                                   SIGNATURE ATTESTATION
                   2           I am the ECF User whose identification and password are being used to file the forgoing
                   3   Notice Regarding Process for Alternative Dispute Resolution, and pursuant to Civil Local Rule
                       5-1(i)(3), I, Elizabeth L. Deeley, attest that concurrence in the filing of this document has been
                   4   obtained from each of the signatories hereto.

                   5   Dated: October 24, 2019                          /s/ Elizabeth L. Deeley
                                                                            Elizabeth L. Deeley
                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28

                                                                                         NOTICE REGARDING ADR PROCESS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           2                       CASE NO. 3:18-cv-04978-JD
